Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 17, 18, 20, 23, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US. Pub. No. 2011/0200023 A1; hereinafter “Murray”) in view of Cerchio et al. (US. Pub. NO. 2017/0013409 A1; hereinafter “Cerchio”)

Regarding claim 1, Murray teaches an automatic elevator calling system, characterized by comprising: 
a first wireless signal module mounted in an elevator car and used for broadcasting a first wireless signal (see Murray, fig. 1, RF communication device 120), the first wireless signal being a data signal comprising first floor information about where the elevator car is currently located and/or current traveling direction information about the elevator car, wherein the traveling direction information comprises: "traveling upwards", "traveling downwards" and "not traveled" (see Murray, para. [0018], floor number), 
wherein the first wireless signal module is further used for determining information about the movement of a passenger relative to the elevator car (see Murray, para. [0074]), and the information about the movement is determined based on a change in the first floor information and/or traveling direction information (see Murray, fig. 1, para. [0018], new floor number information from controller 130).
Murray is silent to teaching that wherein the first wireless signal module is further used for receiving information about the movement of a passenger relative to the elevator car, and the information about the movement is determined based on a change in the signal strength of the first wireless signal received by a personal mobile terminal carried by the passenger. 
In the same field of endeavor, Cerchio teaches a system wherein the first wireless signal module is further used for receiving information about the movement of a passenger relative to the elevator car, and the information about the movement is determined based on a change in the signal strength of the first wireless signal received by a personal mobile terminal carried by the passenger (see Cerchio, para. [0028]).

 
Regarding claim 4, the combination of Murray and Cerchio teaches the automatic elevator calling system as claimed in claim 1, characterized in that the information about the movement comprises that the passenger has successfully moved into the elevator car and has successfully taken the elevator, which is determined in the following situation: the signal strength of the received first wireless signal changes from zero or relatively weak to equal to or greater than a relatively strong first pre-determined value (see Cerchio, para. [0028]), and the first floor information in the first wireless signal received after the change changes (see Murray, fig. 1, para. [0018], new floor number information from controller 130).

Regarding claim 17, the combination of Murray and Cerchio teaches the automatic elevator calling system as claimed in claim 1, characterized in that the second wireless signal module and/or the first wireless signal module are/is bluetooth low energy modules/a bluetooth low energy module (see Murray, fig. 1, 121b Bluetooth).

Regarding claim 18, the combination of Murray and Cerchio teaches an elevator system, characterized by comprising: the automatic elevator calling system as claimed in claim 1; and an elevator controller for controlling running of one or more elevator cars in the elevator system (see Murray, fig. 1, controller 130).

claim 20, Murray teaches a method for determining the movement of a passenger relative to an elevator car, characterized by comprising: 
receiving a first wireless signal (see Murray, fig. 1, RF communication device 120), wherein the first wireless signal is broadcast from the elevator car and is a data signal comprising first floor information about where the elevator car is currently located and/or current traveling direction information about the elevator car, wherein the traveling direction information comprises: "traveling upwards", "traveling downwards" and "not traveled"  (see Murray, para. [0018], floor number); and 
determining the movement of the passenger relative to the elevator car  (see Murray, para. [0074]) based on a change in the first floor information and a change in the first floor information and/or traveling direction information (see Murray, para. [0018], floor number), 
wherein the first wireless signal module is further used for determining information about the movement of a passenger relative to the elevator car (see Murray, para. [0074]), and the information about the movement is determined based on a change in the first floor information and/or traveling direction information (see Murray, fig. 1, para. [0018], new floor number information from controller 130).
Murray is silent to teaching that comprising
determining the signal strength of the received first wireless signal ; and 
determining the movement of the passenger relative to the elevator car based on a change in the signal strength of the received first wireless signal. 
In the same field of endeavor, Cerchio teaches a method comprising determining the signal strength of the received first wireless signal (see Cerchio, fig. 2, transceiver 123, para. [0041]); and 
determining the movement of the passenger relative to the elevator car based on a change in the signal strength of the received first wireless signal (see Cerchio, para. [0028]).


Regarding claim 23, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 4. 

Regarding claim 35, the combination of Murray and Cerchio teaches a computer readable storage medium with a computer program stored thereon, characterized in that the program can be executed by a processor to realize steps of the method as claimed in claim 20 (see Murray, para. [0075]). 

Regarding claim 36, Murray teaches a method for determining the movement of a passenger relative to an elevator car, characterized by comprising: 
a first wireless signal module mounted in the elevator car broadcasting a first wireless signal (see Murray, fig. 1, RF communication device 120), the first wireless signal being a data signal comprising first floor information about where the elevator car is currently located and/or current traveling direction information about the elevator car, wherein the traveling direction information comprises: "traveling upwards", "traveling downwards" and "not traveled" (see Murray, para. [0018], floor number); and
receiving information about the movement of the passenger relative to an elevator landing area (see Murray, para. [0074]), wherein the information about the movement is determined based on a change in the first floor information and/or traveling direction information (see Murray, fig. 1, para. [0018], new floor number information from controller 130).

In the same field of endeavor, Cerchio teaches a method wherein the information about the movement is determined based on a change in the signal strength of the first wireless signal received by a personal mobile terminal carried by the passenger and a change in the first floor information and/or traveling direction information (see Cerchio, para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Murray with the teaching of Cerchio in order to improve position determining system and the accuracy of the determined positions (see Cerchio, para. [0014]). 

Claims 6, 7, 10, 12, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray and Cerchio as applied to claim 1 above, and further in view of Frankel et al. (US. Pub. NO. 2007/0041352 A1; hereinafter “Frankel”)

Regarding claim 6, the combination of Murray and Cerchio teaches the automatic elevator calling system as claimed in claim 1. 
The combination of Murray and Cerchio is silent to teaching that characterized in that the first wireless signal module is used for automatically establishing a first wireless connection with the personal mobile terminal based on the first wireless signal, and receiving a target floor registration command sent over from the personal mobile terminal when establishing the first wireless connection.
In the same field of endeavor, Frankel teaches a system characterized in that the first wireless signal module is used for automatically establishing a first wireless connection with the personal mobile terminal based on the first wireless signal, and receiving a target floor registration command sent over from the personal mobile terminal when establishing the first wireless connection (see Frankel, fig. 3, para. [0029,32], destination floor).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Murray and Cerchio with the teaching of Frankel in order to improve accuracy of the position determining and elevator calling system (see Frankel, para. [0018-19]). 

Regarding claim 7, the combination of Murray, Cerchio and Frankel The automatic elevator calling system as claimed in claim 6, characterized in that the first wireless signal further comprises connection status information about the first wireless connection (See Frankel, fig. 3, connection sequence number 303), wherein when the signal strength of the first wireless signal received by the personal mobile terminal is equal to or greater than a first pre-determined value, it correspondingly 

Regarding claim 10, the dependent claim is interpreted and rejected for the same reasons as set forth in claim 4. 

Regarding claim 12, the combination of Murray, Cerchio and Frankel teaches the automatic elevator calling system as claimed in claim 6, characterized in that the system further comprises: a second wireless signal module mounted in an elevator landing area, which is used for broadcasting a second wireless signal and automatically establishing a second wireless connection with the personal mobile terminal based on the second wireless signal (see Murray, fig 1, RF device 121-123), and receiving an elevator calling request command regarding an elevator calling direction sent over from the personal mobile terminal when establishing the second wireless connection (see Frankel, fig. 3, command 302).

Regarding claims 26 and 19, the dependent claims are interpreted and rejected for the same reasons as set forth in claims 6, 7, 10, respectively above. 

Allowable Subject Matter
Claims 2, 3, 5, 8, 9, 11, 13-16, 19, 21, 22, 24, 25, 27, 28, 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusserow (2016/0185568), Witczak (2019/0373530) teach wireless elevator systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648